Citation Nr: 0525839	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-12 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from October 1977 until 
April 1979.  

This matter comes before the Board of Veterans ' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for a bipolar disorder.  In November 2003, jurisdiction of 
this file was transferred to the RO in Hartford, Connecticut, 
in response to the veteran's request.

FINDING OF FACT

It is not shown that a chronic, acquired psychiatric 
disorder, including bipolar disorder, was present in service 
or within the year following service discharge or is 
otherwise of service origin. 
 

CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, including bipolar 
disorder, was not incurred in or aggravated by active 
military service, nor may a psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.309 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has bipolar disorder that is causally related to 
his active service.  In a recent statement, the veteran 
claims that he was held "in the brig" during active duty, 
and tried to commit suicide, which he feels is related to his 
current psychiatric disorder.  

I.  Duty to Assist/Provide Notice
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After reviewing the claims folder, the Board finds that VA 
satisfied its duty to notify by means of a September 2002 
letter from the RO to the veteran, which was issued prior to 
the initial adjudication in this case.  The letter informed 
the veteran of what evidence was required to substantiate a 
claim for service connection, and also set forth the 
veteran's and VA's respective duties for obtaining evidence.  
In addition to the September 2002 letter, the January 2004 
statement of the case (SOC) informed the veteran of the 
criteria for entitlement to service connection for a bipolar 
disorder.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The RO's September 2002 
letter informed him that additional medical evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the RO, or to tell them about any 
additional information or evidence that they wanted VA to try 
and obtain on his behalf.  In addition, the record contains a 
statement from the veteran's representative, received in May 
2004, stating that they had "no additional evidence to 
submit at this time."  Under these circumstances, the Board 
is satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  
Moreover, the Board finds that the notice requirements of the 
VCAA have been substantially met, and any deficiencies 
constitute no more than harmless error.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio, supra; Pelegrini, 
supra; see also Mayfield, supra.

Further, the Board finds that VA has undertaken all 
reasonable efforts to assist the veteran in securing all 
relevant evidence in this appeal.  Requests to the National 
Personnel Records Center (NPRC) in September 2002 and January 
2003 to obtain the veteran's service records proved negative.  
The NPRC responded in January 2003 that it had conducted an 
extensive and thorough search of its records but that it was 
unable to locate the records identified in the RO request.   
The NPRC responded further that it had concluded that the 
records either do not exist, that NPRC does not have them or 
that further efforts to locate them at NPRC would be futile.  
The RO contacted the veteran by letter dated in January 2003, 
requesting any copies he had of his service medical records 
and service personnel records.  He was asked to respond to 
the letter within 30 days, but a response was not received.  
Based on the negative responses from the NPRC and the absence 
of a response from the veteran, the RO concluded in a 
memorandum that further efforts to locate the records would 
be futile.  In addition, in the February 2003 rating decision 
and the January 2004 SOC, the veteran was also notified that 
his service records were unavailable.  However, no response 
was received from the veteran regarding additional evidence, 
including any available service medical records.  As noted 
earlier, in a May 2004 statement, the veteran's 
representative indicated that they had no additional evidence 
to submit.  See 38 C.F.R. § 3.159(c)(3).  It is therefore 
concluded that the evidence demonstrates that the service 
records are unavailable and further attempts to secure them 
would be futile.

In addition to the foregoing, the Board finds that all 
available post-service medical records identified by the 
veteran were obtained.  The veteran did not respond to a 
November 2002 letter from the RO requesting more information 
regarding his medical treatment, and the Board is unaware of 
any additional relevant and available records that have not 
yet been obtained.  In March 2004, the veteran requested a 
regional office hearing, and in April 2004, he was advised 
that a hearing had been scheduled for May.  Later that month, 
however, the veteran's representative sent in a statement 
indicating that the veteran no longer wished to have a 
hearing.  

The veteran has not been provided a VA medical examination in 
this case, but the Board finds that based on the facts of 
this case, an examination is not necessary.  In that regard, 
as will be discussed in more detail in the decision below, 
the record contains no indication that the veteran suffered 
an event in service that may be associated with the claimed 
disability.  See 38 C.F.R. § 3.159(c)(4); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
causal connection shown between the claimed disability and 
military service, other than the claimant's own contentions, 
in order to warrant a VA medical examination or opinion under 
38 U.S.C.A. § 5103(d)).  In short, for reasons discussed, the 
Board finds that the duty to assist is satisfied, and the 
Board will proceed with adjudication of this appeal.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
 
				
II.  Service Connection

The veteran claims that he currently has a chronic, 
psychiatric disorder, claimed as bipolar disorder, which is 
causally related to his active service, including time he 
spent "in the brig."  He also claims that his military 
service aggravated his bipolar disorder.

Service connection is granted for disability resulting from 
an injury or disease that was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Service connection for a psychosis may be established on a 
presumptive basis where such disease is compensably 
manifested within one year of service discharge.  38 C.F.R. 
§ 3.309.  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Where service medical records are 
unavailable, as in the present appeal, there is a heightened 
duty to consider application of the 'benefit of the doubt' 
rule to assist the claimant in developing the claim, and to 
explain its decision.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

A brief review of the facts of this appeal is as follows.  
The veteran served on active duty from October 1977 until 
April 1979.  His service medical records and entire personnel 
file were requested from the NPRC in September 2002.  This 
followed submission of his claim for disability compensation 
for bipolar disorder in September 2002, a condition he 
claimed was aggravated by his military service.  As 
previously discussed above, the evidence demonstrates that 
the veteran's service medical and personnel records are 
unavailable and further attempts to secure them would be 
futile.

Private and VA medical records have been secured and the 
pertinent information contained in them is summarized below.

Private medical records show that the veteran was admitted 
for hospitalization in early June 1994.  It was reported that 
he arrived at Long Beach Mental Health in May 1994 
complaining of auditory hallucinations.  It was noted that he 
had worked as a machinist for an aircraft company for ten 
years, but was fired last year and he became homeless.  A 
history of polysubstance abuse was indicated and it was noted 
that the veteran had last used alcohol, cocaine, PCP, and LSD 
one week ago.  There was a history of two suicide attempts, 
one in 1990 and the other in 1984, and of previous 
hospitalizations in 1988 and 1990.  The records contain no 
history or other information regarding the veteran's period 
of military service.  The diagnoses were: 
"schizoaffective;" and polysubstance abuse.

In response to a request for records from the Harbor View 
House, it was reported that the veteran resided at that 
facility in June and July 1994, apparently following his 
discharge from the above noted period of hospitalization, and 
that facility no longer had records for him.

Records obtained from Kedren Community Mental Health Center 
reflect that the veteran was seen for treatment in April 
1998.  He reported hearing voices telling him to kill himself 
and further reported suicide attempts in 1992 and 1995.  It 
was noted that he had a long history of mental illness since 
1988 and that diagnoses included major depression, manic 
depression, and schizophrenia, paranoid.  The impression on 
admission was depression with suicidal ideation.  These 
records contain no information regarding the veteran's 
military service or its relation to any psychiatric illness.

Records from the Los Angeles County Department of Mental 
Health, covering the period of June 1998 to January 1999, 
indicate that the veteran claimed that he was hearing voices 
telling him to commit suicide, that he had trouble 
concentrating, that he felt depressed, and that he had been 
hearing these voices since 1982.   A history of psychiatric 
hospitalizations and other treatment starting in 1987 was 
reported.  The diagnoses in June 1998 were major 
depression/psychotic features; and borderline personality 
disorder.  Subsequent records show ongoing treatment.  These 
records contain no reference to the veteran's military 
service. 

Records obtained from the veteran's personal physician, Dr. 
J.C. in Florida, reflect that he was seen in March and 
September 2002.  A history of bipolar disorder and disability 
since 1993 was noted.  The pertinent diagnosis was bipolar 
disorder.  The records contain no information regarding the 
veteran's period of military service.

VA progress notes dated from May to June 2004, reflect the 
veteran's progress in a VA compensated work therapy program, 
but contain no information regarding the veteran's military 
service.

The Board has thoroughly reviewed all the evidence of record 
in this case, however, the Board must find that the 
preponderance of the evidence is against a claim for service 
connection for a bipolar disorder, and the appeal must be 
denied.  Although the veteran's service medical records are 
unavailable, the record contains post-service treatment 
records, as described above.  The earliest indication of a 
psychiatric abnormalities contained in these records was the 
history provided by the veteran in 1998 that he experienced 
auditory hallucinations in 1982, several years after service.  
Other records contain a history of a later onset of 
psychiatric symptomatology.  The initial contemporaneously 
recorded medical documentation of a chronic psychiatric 
disorder was shown by records dated in 1994, at which time 
"schizoaffective" and polysubstance abuse were diagnosed.  
Subsequent medical records reflect a variety of diagnoses, 
including bipolar disorder, which was diagnosed by the 
veteran's private physician in 2002.  

Regarding continuity of symptomatology, the United States 
Court of Appeals for the Federal Circuit has determined that 
a lapse of time, such as in the present case, is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
the dates on onset contained in these records, at best, were 
based solely on a history provided by the veteran and do not 
necessarily establish that a psychiatric disorder was present 
at the time reported.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.)  Even if 
it assumed that a psychiatric disorder was present as early 
as 1982, the post-service medical records do not demonstrate 
continuity of symptomatology, as the first indication of a 
psychiatric disorder appears several years after service.  
The absence of any reference to the veteran's period of 
service in these records provides negative evidence with 
respect to the contentions advanced on appeal.   38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 (1991). 

As noted above, the medical records, covering a period of 
over ten years, from 1994 to 2004, do not contain any 
information whatsoever regarding the veteran's period of 
military service.  No medical professional has provided any 
opinion that the veteran's psychiatric illness, variously 
diagnosed, was present in service or within the year 
following service discharge or is otherwise of service 
origin.  The Board accords this negative evidence great 
probative value.  This evidence provides no support to the 
veteran's theory that his psychiatric disability was incurred 
in or aggravated during service.  Even assuming that he was 
"held in the brig" during service, there is no competent 
evidence to support the contention that this resulted in or 
aggravated a psychiatric disorder.  The veteran, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In short, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for 
bipolar disorder, and the claim is denied.  In light of the 
unavailability of the veteran's service records, the Board 
has taken a close look as to whether application of the 
'benefit of the doubt' rule is for application in this 
appeal.  However, in the absence of any indication that the 
veteran's current bipolar disorder was present in or within 
one year after service or may be causally related to service 
(other than the veteran's bare contentions), the Board finds 
that the 'benefit of the doubt' rule does not apply.  See 
Russo, supra; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
 
ORDER
 
Service connection for a chronic, acquired psychiatric 
disorder, including bipolar disorder, is denied.  
 
 
 
____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


